DETAILED ACTION
	1.	This action is in response to the application filed on 8/5/21.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4, 7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tazaki et al. (US 20190036462) in view of Jang et al. (US 20190115779).
Regarding claim 1: Tazaki et al. disclose a switching power source device (i.e. figures 6-10) comprising: 
a plurality of power source circuits (i.e. 1a, 1b, 1c) corresponding to phases (i.e. L1, L2, L3) of a polyphase alternating- current power source (i.e. power source of 10a) being an external power source (i.e. AC of 10a), the plurality of power source circuits (i.e. 1a, 1b, 1c) including a first power source circuit (i.e. 1a) corresponding to a first phase (i.e. L1) of the external power source (i.e. AC of 10a), and a second power source circuit (i.e. 1b) corresponding to a second phase (i.e. L2) of the external power source (i.e. AC of 10a) that is different from the first phase (i.e. L1); 
a first switching circuit (i.e. 7) capable of switching between a plurality of connection modes (i.e. switching modes) including a first mode (i.e. circuit 7 switched to connect to L1) of connecting the second power source circuit (i.e. 1b) to the first phase (i.e. L1) in parallel (i.e. configuration of figure 6) with the first power source circuit (i.e. 1a), and a second mode (i.e. circuit 7 switched to connected to L2) of connecting the second power source circuit (i.e. 1b) to the second phase (i.e. L2);
a memory (i.e. memory of 17, ¶ 33); and 
a hardware processor (i.e. CPU, ¶ 33) coupled to the memory (i.e. memory of 17, ¶ 33), the hardware processor (i.e. CPU, ¶ 33) being configured to open and close a switching element (i.e. 7) included in the first power source circuit (i.e. 1a) and a switching element (i.e. 7) included in the second power source circuit (i.e. 1b), in different phases (i.e. phase of L1, L2) in the first mode (i.e. circuit 7 switched to connect to L1) (i.e. ¶ 54-78),
 	but does not specifically disclose each of the plurality of power source circuits including a power factor improvement circuit including an inductor, a switching element, and a diode,
 	Jang et al. disclose a power supply (i.e. figure 1) each of the plurality of power source circuits (i.e. 10, 20, 23) including a power factor improvement circuit (i.e. 13, 23, 33) including an inductor (i.e. L), a switching element (i.e. Qa, Qb, Qc), and a diode (i.e. D).
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Tazaki et al.’s invention with the power supply as disclose by Jang et al. to a plurality of charging circuits is connected in parallel between input and output terminals, operation timings of switching circuits in the respective charging circuits are interlocked to minimize ripples of an input alternating current (AC).
 	Regarding claim 2: Tazaki et al. disclose (i.e. figures 6-10) wherein the hardware processor (i.e. CPU, ¶ 33) further configured to switch the first switching circuit (i.e. 7) between the first mode and the second mode (i.e. modes connecting L1, L2) in accordance with a number of phases (i.e. L1, L2) of an external power source (i.e. AC of 10a) connected to the switching power source device (i.e. 200) (i.e. ¶ 54-78).
 	Regarding claim 3: Tazaki et al. disclose (i.e. figure 6-10) wherein the hardware processor (i.e. CPU, ¶ 33) is configured to switch the first switching circuit (i.e. 7) to the first mode (i.e. connecting to L1) in a case where a single-phase alternating-current power source (i.e. figure 6: single phase of 10a) is connected to the switching power source device (i.e. 200) (i.e. ¶ 54-78).
 	Regarding claim 4: Tazaki et al. disclose (i.e. figure 6-10) wherein each of the plurality of power source circuits further includes a voltmeter (i.e. 5), and the hardware processor (i.e. CPU, ¶ 33) is configured to determine the number of phases of the external power source (i.e. 10a) connected to the switching power source device (i.e. 200), based on a voltage value measured by the voltmeter (i.e. 5) (i.e. ¶ 54-78).
	Regarding claim 6: Tazaki et al. disclose (i.e. figure 6-10) wherein the plurality of power source circuits further includes a third power source circuit (i.e. 1c) corresponding to a third phase (i.e. L3) of the external power source that is different from the first phase and the second phase (i.e. L1, L2), and the switching power source device further comprising a second switching circuit (i.e. 7a) configured to switch whether to connect the third power source (i.e. 1c) circuit in parallel with the first power source circuit (i.e. 1a) and the second power source circuit (i.e. 1b), or connect the third power source circuit (i.e. 1c) to the third phase (i.e. L3) (i.e. ¶ 54-78),
 	but does not specifically disclose each of the plurality of power source circuits including a power factor improvement circuit including an inductor, a switching element, and a diode,
 	Jang et al. disclose a power supply (i.e. figure 1) each of the plurality of power source circuits (i.e. 10, 20, 23) including a power factor improvement circuit (i.e. 13, 23, 33) including an inductor (i.e. L), a switching element (i.e. Qa, Qb, Qc), and a diode (i.e. D).
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Tazaki et al.’s invention with the power supply as disclose by Jang et al. to a plurality of charging circuits is connected in parallel between input and output terminals, operation timings of switching circuits in the respective charging circuits are interlocked to minimize ripples of an input alternating current (AC).
 	Regarding claim 7: Tazaki et al. disclose (i.e. figure 6-10) wherein the hardware processor (i.e. CPU, ¶ 33) is configured to control the second switching circuit (i.e. 7a) to connect the third power source circuit (i.e. 1c) to the first phase (i.e. L1) in parallel with the first power source circuit (i.e. 1a) and the second power source circuit (i.e. 1c) in a case where a single-phase alternating-current power source (i.e. single phase AC of 10a) is connected to the switching power source device (i.e. 200) (i.e. ¶ 54-78).
	Regarding claim 10: Tazaki et al. disclose (i.e. figure 6) each of the plurality of power source circuits further includes a filter circuit (i.e. 2), and the filter circuit is provided between the external power source (i.e. AC of 10a) and the power converter (i.e. 3), but does not specifically disclose each of the plurality of power source circuits further includes a filter circuit, and the filter circuit is provided between the external power source and the power factor improvement circuit.
 	Jang et al. disclose a power supply (i.e. figure 1) each of the plurality of power source circuits further includes a filter circuit (i.e. C), and the filter circuit is provided between the external power source (i.e. VAC) and the power factor improvement circuit (i.e. 13, 23, 33). 	
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Tazaki et al.’s invention with the power supply as disclose by Jang et al. to a plurality of charging circuits is connected in parallel between input and output terminals, operation timings of switching circuits in the respective charging circuits are interlocked to minimize ripples of an input alternating current (AC).
 	Regarding claim 11: Tazaki et al. disclose (i.e. figure 6-10) a vehicle comprising the switching power source device according to claim 1 (i.e. 55).
 	Regarding claim 12: the method steps will be met during the normal operation of the apparatus described above. (Examiner notes: For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated).

Allowable Subject Matter
5.	Claims 5 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838